     Case 3:20-cr-01783-JLS Document 119 Filed 04/15/21 PageID.343 Page 1 of 1



 1

 2                         UNITED STATES DISTRICT COURT
 3                      SOUTHERN DISTRICT OF CALIFORNIA
 4
                         HONORABLE JANIS L. SAMMARTINO

 5                                           ) Criminal Case: 20-CR-01783-JLS-2
     UNITED STATES OF AMERICA,
                                             )
 6                                           )
                    Plaintiff,
                                             ) ORDER CONTINUING
 7                                           ) SENTENCING HEARING
           vs.                               )
 8                                           )
     HANNAH SADOSKI,                         )
 9                                           )
                    Defendant.               )
10                                           )
                                             )
11

12
           Pursuant to joint motion and good cause appearing, IT IS HEREBY

13
     ORDERED that the sentencing hearing is continued from April 23, 2021 to May

14
     28, 2021, at 9:00 a.m.

15
           For the reasons stated in paragraph 1 of the joint motion, incorporated by

16   reference herein, the Court finds the ends of justice served by granting the

17   requested continuance outweigh the best interest of the public and defendants in

18   a speedy trial.      The Court further finds that counsel for defendant need

19   reasonable time for effective preparation for the sentencing. The Court has

20   considered the parties’ exercise of due diligence in making this determination.

21   Accordingly,

22         IT IS FURTHER ORDERED that the period of delay from the April 23,

23   2021 sentencing hearing to the continued date of May 28, 2021 at 9:00 a.m. be

24   excluded under the Speedy Trial Act, 18 U.S.C. § 3161.

25         IT IS SO ORDERED.

26   Dated: April 15, 2021

27

28

                                            1
